Opinion by
Cline, J.
At the trial petitioner’s witness testified that entry was made at the invoice price; that he understood at that time that the official price of granite for export from Finland had been raised; that no granite was available at that time at the higher price; that it would have taken 4 to 6 months to obtain granite then ordered at the higher price; and that he was advised by counsel that he might use the invoice price. Counsel for the Government stated that according to a report of an investigation made by the Customs Agency at Boston, petitioner had been entirely cooperative with customs officials with respect to this transaction and'had notified them of price changes. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.